DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification submitted on June 13, 2022 has been entered.

Claim Objections
The claims objected to because of the following informalities:
in claim 1, lines 13-14, “the demodulated constellation signal” should be “the first demodulated constellation signal” in order to be consistent with claim 1, line 5;
in claim 1, lines 18-19, “the demodulated constellation signal” should be “the first demodulated constellation signal” in order to be consistent with claim 1, line 5;
in claim 2, lines 4-5, “the demodulated constellation signal and the ideal constellation signal” should be “the first demodulated constellation signal and the first ideal constellation signal” (see claim 1, lines 5-6 and 7-8);
in claim 3, line 9, “demodulated constellation signal” should be “demodulated constellation signal of which the first phase error has been corrected” (see claim 3, lines 3-4 and paragraph [0067]);
in claim 4, line 9, “demodulated constellation signal” should be “demodulated constellation signal of which the first phase error has been corrected” (see claim 4, lines 3-4 and paragraph [0067]);
in claim 5, line 13, “the demodulated constellation signal and the ideal constellation signal” should be “the first demodulated constellation signal and the first ideal constellation signal”(see claim 5, lines 7-9);
in claim 5, line 15, “demodulated constellation signal with respect to the ideal constellation signal” should be “first demodulated constellation signal with respect to the first ideal constellation signal”(see claim 5, lines 7-9);
in claim 5, line 19, “the phase error of the demodulated” should be “the first phase error of the first demodulated” (see claim 5, lines 8 and 14);
in claim 5, line 22, “the demodulated constellation signal” should be “the first demodulated constellation signal” (see claim 5, line 7);
in claim 5, lines 24-25, “the demodulated constellation signal” should be “the first demodulated constellation signal of which the first phase error has been corrected” in order to be consistent with claim 5, lines 22-23;
in claim 7, line 10, “the demodulated constellation signal” should be “the demodulated constellation signal of which the first phase error has been corrected” (see claim 7, lines 4-5 and paragraph [0067]); 
in claim 8, line 9, “the demodulated constellation signal” should be “the demodulated constellation signal of which the first phase error has been corrected” (see claim 8, lines 4-5 and paragraph [0067]); and
dependent claim(s) are objected to under the same ground(s) as the claim(s) from which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 3 and 4, the specification, at the time the application was filed does not describe “a second demodulated constellation signal of which the first phase error has been corrected” as recited on lines 3-4 of claims 3 and 4, respectively. The specification, at the time the application was filed, describes one demodulated constellation signal and calculating a “second phase error” between the demodulated constellation signal of which the “first phase error” has been corrected. (For example, see paragraph [0063] and claim 1, lines 18-19.) Since the specification, at the time the application was filed, does not describe (a) two demodulated constellation signals; or (b) a second demodulated constellation signal that is corrected by the first phase error, these claims fail to comply with the written description requirement. Changing “second demodulated constellation signal” to “first demodulated constellation signal” overcomes this rejection.
Similarly, with regard to claims 7 and 8, the specification, at the time the application was filed does not describe “a demodulated constellation signal of which the first phase error has been corrected” as recited on lines 3-4 of claims 7 and 8, respectively. Claims 7 and 8, respectively, recite “a demodulated constellation signal” thereby indicating that this signal differs from the “first demodulated constellation signal” in claim 5. Therefore, the scope of these claims encompasses two different demodulated constellation signals. However, the specification, at the time the application was filed, describes one demodulated constellation signal and calculating a “second phase error” between one demodulated constellation signal of which the “first phase error” has been corrected. (For example, see paragraph [0063] and claim 5, lines 19-20.) Since the specification, at the time the application was filed, does not describe (a) two demodulated constellation signals: or (b) another demodulated constellation signal that is corrected by the first phase error, these claims fail to comply with the written description requirement.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7, it is unclear whether “the demodulated constellation signal of which the first phase error has been corrected” on lines 6-7 is referring to “a demodulated constellation signal of which the first phase error has been corrected” on lines 4-5 or the result of the correcting step in claim 5, lines 19-20.
With regard to claim 8, it is unclear whether “the demodulated constellation signal of which the first phase error has been corrected” on lines 5-6 is referring to “a demodulated constellation signal of which the first phase error has been corrected” on lines 3-4 or the result of the correcting step in claim 5, lines 19-20.

Allowable Subject Matter
Claims 1, 2, 5 and 6 are allowable.

Claim 9 is allowed.

The following is an examiner’s statement of reasons for indicating allowable subject matter: prior art does not teach or suggest in combination a receiving device comprising a processor configured to demodulate an OFDM signal, generate an ideal constellation signal, select and extract each part of signal data, calculate a phase error, estimate a frequency characteristic of the phase error, and correct the phase error as recited in claim 1, lines 7-19. Prior art also does not teach or suggest in combination a mobile test apparatus comprising a processor configured to demodulate an OFDM signal, generate an ideal constellation signal, select and extract each part of signal data, calculate a phase error, estimate a frequency characteristic of the phase error and correct the phase error, and analyze the phase-corrected demodulated constellation signal as recited in in claim 5, lines 8-23. Furthermore, prior art does not teach or suggest a receiving method comprising the steps of demodulating an OFDM signal, generating an ideal constellation signal, selecting and extracting each part of signal data, calculating a phase error, estimating a frequency characteristic of the phase error and correcting the phase error as recited claim 9, lines 6-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose OFDM receivers with phase correction:
a.	Ohkubo et al. (US Patent No. 5,959,965);
b.	Gupta (US Patent No. 7,203,261 B2);
c.	Kim (US Patent No. 7,577,206 B2); and
d.	Ronte (US Publication No. 2017/0280407 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633